Exhibit 10.19
THE MOHAWK INDUSTRIES, INC.
SENIOR MANAGEMENT DEFERRED COMPENSATION PLAN
ARTICLE I
ESTABLISHMENT OF PLAN
     1.1 Establishment of the Plan. Mohawk Industries, Inc. established,
effective as of June 1, 1994, a deferred compensation plan known as The Mohawk
Industries, Inc. Executive Deferred Compensation Plan (the “Prior Executive
Plan”). Effective as of January 1, 2008, the Prior Executive Plan was amended
and restated to comply with Code Section 409A and for certain other purposes for
post-2004 deferrals and earnings or losses thereon (the “Executive Plan”).
Amounts deferred under the Prior Executive Plan before January 1, 2005, plus any
earnings or losses thereon, are governed by the terms of the Prior Executive
Plan. Amounts deferred under the Executive Plan on or after January 1, 2005,
plus any earnings or losses thereon, are governed by the terms of the Executive
Plan.
     Mohawk Industries, Inc. also established, effective as of June 1, 1994, a
deferred compensation plan known as The Mohawk Industries, Inc. Management
Deferred Compensation Plan (the “Prior Management Plan”). Effective as of
January 1, 2008, the Prior Management Plan was amended and restated to comply
with Code Section 409A and for certain other purposes for post-2004 deferrals
and earnings or losses thereon (the “Management Plan”). Amounts deferred under
the Prior Management Plan before January 1, 2005, plus any earnings or losses
thereon, are governed by the terms of the Prior Management Plan. Amounts
deferred under the Management Plan on or after January 1, 2005, plus any
earnings or losses thereon, are governed by the terms of the Management Plan.
     Effective December 1, 2010, the Management Plan is hereby merged with and
into the Executive Plan, and the resulting merged plan is hereby amended as
restated as The Mohawk Industries, Inc. Senior Management Deferred Compensation
Plan (the “Plan”). Amounts deferred under the Plan on and after December 1,
2010, plus any earnings or losses thereon, are governed by the terms of this
Plan. The purpose of the Plan is to enhance the retention of employees occupying
selected positions and to enable those employees to defer receipt of
compensation until a later date, as described herein.
     1.2 Plan Intended to be a “Top Hat” Plan. The Plan is intended to be a
non-qualified, unfunded plan of deferred compensation for a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, and shall be so interpreted.
     1.3 Plan Intended to Comply with Code Section 409A. The Plan (including,
but not limited to, the amendment and restatement creating the merged Plan) is
intended to comply with, and shall be construed so as to provide for deferrals
and benefits that are consistent with the requirements of, Code Section 409A.
The Plan Administrator may authorize changes to time and

 



--------------------------------------------------------------------------------



 



form of payment elections but only to the extent consistent with the transition
rules and during the transition relief period provided under Code Section 409A.
ARTICLE II
DEFINITIONS
     Certain terms of this Plan have defined meanings that are set forth in this
Article and that shall govern unless the context in which they are used clearly
indicates that some other meaning is intended.
     2.1 Account shall mean the bookkeeping account established and maintained
under this Plan for each Participant or their Beneficiaries to which shall be
credited each Participant’s Salary Deferral Amounts, Bonus Deferral Amounts, and
earnings allocable thereto pursuant to Section 4.2. No money shall actually be
allocated to any individual Participant’s Account; all such Accounts shall be of
a memorandum nature, maintained by the Committee for accounting purposes, and
shall not represent any specific or identifiable assets of the Company;
provided, however, that once the Company transfers to the Participant’s
sub-trust under the Benefit Security Trust established in connection with this
Plan amounts that are to be credited to the Participant’s account under this
Plan, then to that extent the earnings allocable to a Participant under this
Plan shall be determined with reference to the assets held in a Participant’s
sub-trust under such Benefit Security Trust.
     2.2 Beneficiary shall mean the person or persons designated by a
Participant during his lifetime, in a written instrument, signed and filed with
the Committee, to receive any payments due under this Plan after his death. Such
designation may be revoked at any time and the Participant may designate more
than one Beneficiary and the proportions to be distributed to each Beneficiary
and a contingent Beneficiary or Beneficiaries to receive distributions after the
death of a primary Beneficiary. If no designated Beneficiary is living at the
time of any payment, distribution shall be made to the executor, administrator
or other personal representative of the Participant, to be distributed as part
of the Participant’s estate. Additional rules regarding Beneficiary designations
may be determined by the Committee from time to time.
     2.3 Benefit Security Trust shall mean the rabbi trust document executed by
the Company and Fidelity Management Trust Company in connection with the Plan.
     2.4 Board shall mean the Board of Directors of the Company.
     2.5 Bonus shall mean, for a Participant who is eligible to participate in
the Company’s Executive Incentive Plan, the Participant’s annual bonus (if any)
under the Company’s Executive Incentive Plan. For all other Participants,
“Bonus” shall mean the Participant’s short-term cash incentive compensation paid
under any incentive plan or bonus arrangement of the Company relating to
services performed during the Plan Year, if any. The Committee may, in its
discretion,

- 2 -



--------------------------------------------------------------------------------



 



limit the types of short-term incentive compensation that will qualify as Bonus
compensation under the Plan for any given Plan Year.
     2.6 Bonus Deferral Amount shall mean the percentage of the Participant’s
Bonus that the Participant elects to defer to this Plan pursuant to Section 4.1.
Such percentage shall be indicated on the Election Form.
     2.7 Code shall mean the Internal Revenue Code of 1986, as amended.
     2.8 Code Section 409A shall mean Code Section 409A and the Treasury
regulations or other authoritative guidance issued thereunder.
     2.9 Committee shall mean the Compensation Committee of the Board. The
Committee may delegate pursuant to a written authorization any or all if its
responsibilities set forth in the Plan to one or more individuals, committees or
service providers. In any case, where the Plan refers to the Committee, such
reference is deemed to be a reference to any delegate of the Committee appointed
for such purpose.
     2.10 Company shall mean Mohawk Industries, Inc. or any successor thereto.
     2.11 Effective Date of this amendment and restatement shall mean
December 1, 2010.
     2.12 Election Form shall mean a paper or electronic form adopted by the
Committee for purposes of allowing Participants to indicate deferral elections.
     2.13 Participant shall mean an Employee of the Company or a corporation
that is controlled by the Company who is designated as a Participant pursuant to
Section 3.1 and who elects to participate in this Plan by deferring a portion of
his compensation to this Plan.
     2.14 Plan shall mean the Mohawk Industries, Inc. Senior Management Deferred
Compensation Plan as set forth in this document together with any subsequent
amendments hereto.
     2.15 Plan Year shall mean the annual period from January 1 through the
following December 31.
     2.16 Salary shall mean the Participant’s eligible base compensation and
commissions, if any.
     2.17 Salary Deferral Amount shall mean the percentage of the Participant’s
Salary that the Participant elects to defer to this Plan pursuant to
Section 4.1. Such percentage shall be indicated on the Election Form.
     2.18 Separation from Service shall mean separation from service within the
meaning of Section 409A.

- 3 -



--------------------------------------------------------------------------------



 



     2.19 Specified Employee shall mean a specified employee within the meaning
of Code Section 409A.
     2.20 Valuation Date shall mean each business day of the Plan Year during
which Plan assets are traded on a national exchange or such other day as
selected by the Committee.
ARTICLE III
PARTICIPATION
     3.1 Participation.
          (a) An employee of the Company who participates in the Company’s
Executive Incentive Plan or who otherwise is designated as a Participant
hereunder by the chief executive officer of the Company or his designee shall be
eligible to make Salary and Bonus Deferrals under this Plan.
          (b) Any employee who is eligible to participate in this Plan must, in
order to become a Participant, complete and deliver to the Committee an Election
Form approved by the Committee that identifies the compensation which the
employee wishes to defer hereunder. Such Election Form must be delivered prior
to the first day of the Plan Year with respect to which the services giving rise
to the Salary or Bonus will be performed.
          (c) Once delivered, an Election Form may be changed or revoked by a
new Election Form delivered to the Committee only up until the day an Election
Form must be delivered pursuant to subparagraph (b) above; and after such date
the Election Form shall be irrevocable for the Plan Year to which it relates. An
Election Form, once submitted, shall be deemed to remain in effect for
subsequent Plan Years until a new Election Form is delivered to the Committee on
a timely basis as described in this Section 3.1.
          (d) Notwithstanding paragraph (b) above, for the first Plan Year in
which the employee is eligible to participate, such Election Form must be
delivered to the Committee no later than thirty (30) days following the date the
employee becomes eligible to participate.
          (e) Under all circumstances, any deferral election shall apply only to
compensation payable for services to be performed after the date it is delivered
to the Committee.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV
PLAN BENEFITS
     4.1 Salary and Bonus Deferrals.
          (a) Salary and Bonus Deferral Amounts. A Participant may elect to
defer from 1% to 25% of his Salary to the Plan. Prior to January 1, 2011, a
Participant may make a separate deferral election under the Plan to defer
(i) from 1% to 25% with respect to a Participant’s Bonus from the Company’s
Executive Incentive Plan or (ii) from 1% to 100% with respect to any other
Bonus. Notwithstanding the foregoing, effective January 1, 2011, a Participant
may make a separate deferral election under the Plan to defer from 1% to 100%
with respect to any Bonus. All elections must be made in accordance with the
terms of the Plan and the Election Forms.
          (b) Method for Crediting Accounts. The Participant’s Salary Deferral
Amount and Bonus Deferral Amount shall be withheld from the Participant’s
compensation and credited to the Participant’s Account hereunder as soon as
practicable after such salary or bonus would (but for the operation of this
Plan) have been paid to the Participant, but no later than thirty (30) days
after such salary or bonus would have been paid to the Participant.
     4.2 Earnings on Accounts. The earnings on a Participant’s Account under
this Plan shall consist of the earnings (meaning earnings, appreciation and
depreciation, whether realized or unrealized) on the Participant’s sub-trust
under the Benefit Security Trust. At any time when there exists under the
Benefit Security Trust two or more investment funds to serve as investment
vehicles in connection with such Trust, then in such event the Participants
under this Plan may request that the Company and the Trustee allocate the
Participant’s sub-trust under the Benefit Security Trust among such investment
vehicles in accordance with the Participant’s preferences, but the final
decision concerning the allocation of the Participant’s sub-trust shall be made
in the sole discretion of the Company and the Trustee (under terms set forth in
the Benefit Security Trust document).
     4.3 Form of Payment. A Participant’s Account shall be paid to the
Participant (or to his or her Beneficiary in the event of his death) under one
of the following options, as elected by the Participant on his or her Election
Form:
          (a) A single lump sum no more than ninety (90) days following the
Participant’s Separation from Service (with the exact date to be determined by
the Committee); provided, however, that this shall be the only option if the
value of the Participant’s Account as of the Valuation Date which coincides with
or next follows the Participant’s Separation from Service does not exceed
$10,000.
          (b) Annual installments elected by the Participant (not to exceed ten
(10)), commencing no more than ninety (90) days following the Participant’s
Separation from Service (with the exact date to be determined by the Committee)
and continuing thereafter on each applicable anniversary of the initial
distribution date. In the event payment is made in installments,

- 5 -



--------------------------------------------------------------------------------



 



the Participant’s Account shall continue to be adjusted for earnings as provided
in Section 4.2, and the amount of the payment to be made in a given year shall
be equal to (i) times (ii), where (i) equals the value of the Participant’s
Account as of the most recent Valuation Date, and (ii) equals a fraction, the
numerator of which is one, and the denominator of which is the number of
installments to be paid under the Participant’s election (including the current
installment).
          (c) Notwithstanding the above, any Participant who is a Specified
Employee as of his or her Separation from Service, payment under this
Section 4.3 shall be delayed as follows:

  (i)   if the Account is payable in a lump sum, such payment will be delayed
until the earlier of the Participant’s death or the first day of the seventh
month following the Participant’s Separation from Service;     (ii)   if the
Account is payable in installments, the amount of such installments that would
otherwise be payable during the six-month period immediately following the
Participant’s Separation from Service will be accumulated and payment of such
accumulated amount will be delayed until the earlier of the Participant’s death
or the first day of the seventh month following the Participant’s Separation
from Service, whereupon the accumulated amount will be paid to the Participant
and the normal payment schedule for any remaining installment payments will
resume.

          (d) A Participant may modify any or all of the form of payment
elections with respect to an Account, consistent with the permissible forms of
payment available under the Plan, provided such modification election is
submitted at least twelve months prior to the date on which payment is scheduled
to commence under the form of payment election in effect prior to the
modification. Except with respect to modifications that relate to the payment on
account of death, the date payments may commence under the modified form of
payment election must be no earlier than five (5) years after the date payment
otherwise would have commenced under the form of payment election most recently
in effect. Under no circumstances may a modification result in an acceleration
of payments in violation of Code Section 409A.
     4.4. Scheduled Payment Dates. Until December 31, 2007, in connection with
an election to defer, a Participant may, on a one-time basis, elect that a
specified dollar amount of the Participant’s Account be distributed to the
Participant prior to his Separation from Service, at a date specified in such
election (the “Scheduled Payment Date Election”); provided that such payment
date shall be no earlier than three (3) years from the date of such election. If
a Scheduled Payment Date Election is made, then there shall be created a
sub-account within such Participant’s Account (such sub-account to be referred
to hereafter as the Participant’s “Scheduled Payment Sub-Account”), and the
Salary and Bonus to be deferred under the Plan after the date of such election
shall be added to the Scheduled Payment Sub-Account until the dollar amount in
such Sub-Account equals the dollar amount specified in the Participant’s
Scheduled Payment Date Election;

- 6 -



--------------------------------------------------------------------------------



 



provided, however, that the funding of the Scheduled Payment Sub-Account shall
in all events cease two (2) years prior to the date the Scheduled Payment is to
be made. Payment of the amount specified in the Scheduled Payment Date Election
shall be made solely from the Scheduled Payment Sub-Account; and after such
payment is made, any amount remaining in such Sub-Account shall be added to the
Participant’s regular Account hereunder.
     4.5 Acceleration of Payment in the Event of Unforeseeable Financial
Emergency. Upon written request by a Participant, the Committee may distribute
to the Participant prior to his Separation from Service such amount of the
Participant’s Account balance that the Committee determines is necessary to
provide for an unforeseeable financial emergency suffered by the Participant.
For this purpose, unforeseeable financial emergency shall mean a severe
financial hardship to the Participant resulting from: (a) an illness or accident
of the Participant, the Participant’s spouse, beneficiary, or dependent;
(b) loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, the need to pay for medical
expenses may constitute an unforeseeable emergency. The purchase of a home and
the payment of college tuition are not unforeseeable emergencies. In all cases,
any distribution on account of “unforeseeable financial emergency” shall comply
with the requirements of Code Section 409A.
     4.6 Payment to Minors and Incapacitated Persons. In the event that any
amount is payable to a minor or to any person who, in the judgment of the
Committee, is incapable of making proper disposition thereof, such payment shall
be made for the benefit of such minor or such person in any of the following
ways as the Committee, in its sole discretion, shall determine:
          (a) By payment to the legal representative of such minor or such
person;
          (b) By payment directly to such minor or such person;
          (c) By payment in discharge of bills incurred by or for the benefit of
such minor or such person. The Committee shall make such payments without the
necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan’s obligation to
the Participant and his or her Beneficiaries.
     4.7 Application for Benefits. The Committee may require a Participant or
Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits. The Committee may rely upon all such
information given to it, including the Participant’s current mailing address. It
is the responsibility of all persons interested in receiving a distribution
pursuant to the Plan to keep the Committee informed of their current mailing
addresses.
     4.8 Acceleration of or Delay in Payments. This Section shall take
precedence over any other provision of the Plan to the contrary. No provision of
this Plan shall be followed if following the provision would result in the
acceleration of the time or schedule of any payment from the Plan as would
require immediate income tax to Participants based on the law in effect at the
time the

- 7 -



--------------------------------------------------------------------------------



 



distribution is to be made, including Code Section 409A. In addition, a payment
may be delayed after a designated payment date under the circumstances described
in Code Section 409A, including payments subject to Code Section 162(m), or
payments that would violate federal securities or other applicable law. In such
case, payment will be made at the earliest date on which the Committee
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.
     4.9 Investment Requests.
          (a) Election of Investment Funds. Each Participant may direct,
following such procedures as may be specified by the Committee, to have his
Account allocated or reallocated as appropriate in increments of 1% among the
various investment funds that are made available under the Plan from time to
time; provided that the total of such increments shall at all times equal 100%;
and further provided that the final decision concerning the investment of the
Account shall be made by the Committee in its sole discretion. An investment
request shall become effective as soon as administratively feasible following
delivery of the request to the Committee.
          (b) Initial Investment Request. A Participant’s initial investment
request shall allocate his entire Account, together with all subsequent
contributions to his Account, among the investment funds for so long as the
request remains in effect.
          (c) Subsequent Investment Requests. A Participant’s investment request
shall remain in effect until changed by a new request. A Participant may make a
new investment request at any time by submitting a new request to the Committee.
A new request may change future allocations to the Participant’s Accounts, may
reallocate any amounts previously credited to the Participant’s Account among
the investment funds, or may leave the allocation of such prior amounts
unchanged. A new investment request shall allocate the Participant’s Account
among the investment funds in the same manner as set forth in Section 4.9(a).
Subject to the provisions of Section 4.9(a), a new investment request shall
become effective as soon as administratively feasible following submission of
the request to the Committee.
          (d) Failure to Make Investment Request. If a Participant does not make
an investment request pursuant to this Section 4.9, his Account shall be
invested as determined by the Committee in its sole discretion and shall remain
so invested until such time as the Participant files an investment request
pursuant to the provisions of this Section 4.9.
          (e) Method of Making Investment Requests. All investment requests
shall be made pursuant to rules and procedures established by the Committee from
time to time (provided such rules and procedures are applied in a consistent and
nondiscriminatory basis), shall be made using such forms or other methods (such
as an automated communication method, other telephonic or electronic
communication, or the Internet) as may be approved by the Committee from time to
time, and shall be subject to such required lead time as may be approved by the
Committee from time to time.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE V
FUNDING OF PLAN
     5.1 No Trust Fund Other than Benefit Security Trust. Except to the extent
the Company transfers assets to the Benefit Security Trust created in connection
with this Plan, the benefits provided by this Plan shall be paid from the
general assets of the Company. To the extent that any Participant acquires the
right to receive payments from the Company under the Plan, such right shall be
no greater than that of an unsecured general creditor of the Company.
Participants and their Beneficiaries shall not have any preference or security
interest in the assets of the Company other than as a general unsecured
creditor.
ARTICLE VI
ADMINISTRATION OF THE PLAN
     6.1 The Plan shall be administered by the Committee. Except as otherwise
provided in this Plan, the Committee shall have complete control of the
administration of the Plan with all powers necessary to enable it to properly
carry out the provisions of the Plan. The Committee shall have the exclusive
right to interpret the Plan and to decide all matters arising thereunder,
including the right to resolve possible ambiguities, inconsistencies, or
omissions. All determinations of the Committee with respect to any matter
hereunder shall be conclusive and binding on all persons. Without limiting the
generality of the foregoing, the Committee shall have the following powers and
duties:
          (a) To require any person to furnish such reasonable information as
may be requested for the purpose of the proper administration of the Plan as a
condition to receiving any benefits under the Plan;
          (b) To make and enforce such rules and regulations and prescribe the
use of such forms as it shall deem necessary for the efficient administration of
the Plan;
          (c) To determine the amount of benefits that shall be payable to any
person in accordance with the provisions of the Plan, and to provide a full and
fair review to any Participant whose claim for benefits has been denied in whole
or in part;
          (d) To employ at the expense of the Company other persons (who may or
may not be employed by the Company) to assist the Committee in carrying out its
duties under the terms of the Plan;
          (e) To keep records of all acts and determinations, and to keep all
such records, books of account, data and other documents as may be necessary for
the proper administration of the Plan;

- 9 -



--------------------------------------------------------------------------------



 



          (f) To prepare and distribute to all Participants, and Beneficiaries
information concerning the Plan and their rights under the Plan;
          (g) To exercise any powers reserved to the Company under any Benefit
Security Trust executed in connection with this Plan, including but not limited
to the power to provide investment guidelines to the trustee under such Benefit
Security Trust; and
          (h) To do all things necessary to operate and administer the Plan in
accordance with its provisions.
ARTICLE VII
AMENDMENT AND TERMINATION
     7.1 Right to Amend and Terminate. The Board or its delegate reserves the
right to modify, alter, amend, or terminate the Plan, at any time and from time
to time, without notice, to any extent deemed advisable, in accordance with the
rules under Code Section 409A. If permitted by Code Section 409A, the
termination and liquidation of the Plan will involve both the amendment of the
Plan to cease deferrals under the Plan and provide for payment of all benefits
accrued under the Plan, and the accelerated payment of benefits accrued under
the Plan.
ARTICLE VIII
CLAIMS PROCEDURE
     8.1 Claims Procedure. Any Participant or Beneficiary may file a claim for
benefits under the Plan by submitting a written request to the Committee
describing the nature of the claim and requesting a determination of the
validity of the claim. If such claim is denied, the Company shall provide
written notice to the Participant or Beneficiary whose claim for benefits under
the Plan was denied and shall provide a claims appeal procedure, all in
accordance with Section 503 of ERISA and D.O.L. Reg. Section 2560.503-1 and such
procedures are incorporated in this Plan by reference.
ARTICLE IX
MISCELLANEOUS
     9.1 Headings. The headings and sub-headings in this Plan have been inserted
for convenience of reference only and are to be ignored in any construction of
the provisions hereof.
     9.2 Assignment by Participant. No right or interest of the Participant
under the Plan shall be assignable or transferable by the Participant except by
will or the laws of descent and distribution, and, to the extent permitted by
law, any rights or interests of the Participant under the

- 10 -



--------------------------------------------------------------------------------



 



Plan shall not be subject to any lien, directly, by operation of law or
otherwise, including, but not limited to, execution, levy, garnishment,
attachment, pledge, or bankruptcy.
     9.3 [Reserved].
     9.4 Effect of Plan on Employee. The benefits under this Plan are intended
to constitute deferred compensation to the Participants. Unless specifically
included in compensation by the terms of another benefit plan and to the extent
permitted by law, any amounts paid to a Participant under the Plan shall not be
taken into account in determining (i) the amount of the Participant’s benefits
under any pension or profit sharing plan in which the Participant participates
as an employee of the Company; or (ii) the amount of the Participant’s coverage
under any group life insurance plan in which the Participant participates as an
employee of the Company.
     9.5 Continued Employment. Nothing contained in the Plan shall be deemed to
give any Employee the right to be retained as an employee of the Company.
     9.6 Severability. If any portion of the Plan is declared by a court of
competent jurisdiction to be void or unenforceable, such portion shall be deemed
severed from the Plan and the balance of the Plan shall remain in effect.
     9.7 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Georgia, to the extent not preempted by
the Employee Retirement Income Security Act of 1974.
     9.8 Withholding. Whenever the Company proposes or is required to make any
payment under the Plan, the Company shall make such payment net of an amount
sufficient to satisfy any Federal, state, or local withholding tax liability.
     IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed
and its seal to be hereunto affixed on the date indicated below, but effective
as of December 1, 2010.

              MOHAWK INDUSTRIES, INC.  
 
  By:    
 
         
 
  Title:    
 
              Date: December ___, 2010

ATTEST:



 

- 11 -